Citation Nr: 1613804	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-38 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a rating in excess of 40 percent for degenerative disk and joint disease of the lumbar spine, associated with Reiter's syndrome.

3.  Entitlement to a rating in excess of 30 percent for degenerative disk and joint disease of the cervical spine, associated with Reiter's syndrome.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, associated with Reiter's syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

These matters were before the Board in June 2013 and January 2015.  They now return for appellate review.

The May 2008 rating decision denied entitlement to a rating in excess of 20 percent for bilateral hearing loss and denied entitlement to a rating in excess of 40 percent for Reiter's syndrome.  As noted in prior Board remands, a September 2009 rating decision discontinued the 40 percent rating for Reiter's syndrome, effective from June 18, 2007 (the date the Veteran filed his current claim for an increased rating) by way of a September 2009 decision.  The single 40 percent rating for Reiter's syndrome was replaced by three separate ratings for disabilities associated with Reiter's syndrome:  a 40 percent rating for degenerative disk and joint disease of the lumbar spine; a 30 percent rating for degenerative disk and joint disease of the cervical spine; and a 10 percent rating for degenerative joint disease of the left knee.  Hence, the issues on appeal are as listed on the title page of this decision.

As noted in the June 2013 Board remand, entitlement to service connection for vertigo secondary to bilateral hearing loss, has been raised by the record in a September 2008 statement from the Veteran and in a May 2013 Appellant's Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a rating in excess of 40 percent for degenerative disk and joint disease of the lumbar spine, associated with Reiter's syndrome, entitlement to a rating in excess of 30 percent for degenerative disk and joint disease of the cervical spine, associated with Reiter's syndrome and entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, associated with Reiter's syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected bilateral hearing loss was manifested by no worse than level IV hearing impairment in the right ear and level VII hearing impairment in the left ear.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an evaluation in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  An October 2007 pre-adjudication letter notified the Veteran of the evidence necessary to substantiate his increased rating claim for bilateral hearing loss.  Consequently, the Board finds that VA's duty to notify has been satisfied.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records and VA examination records have been obtained and associated with the claims file.  Additionally, in pertinent part, the June 2013 Board remand directed that the Veteran be requested to identify all medical providers, for the disabilities at issue, including hearing loss, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information.  The June 2013 Board remand also directed updated VA treatment records be obtained and associated with the claims file.  A June 2013 letter to the Veteran provided him with a VA Form 21-4142 and requested identification of any medical providers; however, the Veteran did not respond to this request.  Also, in June 2013, updated VA treatment records were associated with claims file.  In pertinent part, the January 2015 Board remand directed that updated VA treatment records be obtained and that the Veteran be given the opportunity to provide authorization to VA to obtain records regarding his claim for disability benefits from the State of California and treatment records, including for hearing loss from Kaiser Permanente.  In January 2015, updated VA treatment records were associated with the record.  A January 2015 letter to the Veteran provided him with a VA Form 21-4142 specific for authorization of records for a claim for disability benefits from the State of California and treatment records from Kaiser Permanente; however, the Veteran did respond to this request.  As such, another remand to obtain such records is not warranted.

Additionally, VA satisfied the duty to assist the Veteran by providing October 2007, and January 2009 VA audiological examinations.  A July 2013 VA audiological examination was afforded to the Veteran pursuant to the June 2013 Board remand.  These three VA examination reports provided clinical findings necessary to determine if an increased rating for the Veteran's service-connected hearing loss was warranted in the context of the rating criteria.  Additionally, the VA audiological examination reports also provided findings as to the impact of the Veteran's service-connected hearing loss on his daily life as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

As discussed above, the June 2013 and January 2015 Board remand directives specific to obtaining medical records and an examination were accomplished for the Veteran's hearing loss claim.  A February 2015 supplemental statement of the case was most recently issued to the Veteran after compliance of the January 2015 Board remand directives.  Thus, there has been substantial compliance with the remand instructions for the claim regarding an increased rating for bilateral hearing loss.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If the disability more close approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In light of the audiological examination results of record, however, these provisions only apply to the left ear pursuant to the October 2007, January 2009 and July 2013 VA examinations.  

The evidence for the rating period on appeal consists of statements of the Veteran, VA treatment records and three VA audiological examination reports dated in October 2007, January 2009 and July 2013.  Throughout the rating period on appeal VA treatment records did not address the Veteran's hearing loss in the context of the rating criteria but did document maintenance of the Veteran's hearing aids.

The October 2007 examination results documented a puretone threshold average of 86 for the right ear, and 83 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition scores were 92 percent for right ear and 90 percent for left ear.  Based on those results with the utilization of Table VI, the Veteran had level III hearing impairment in the right ear and level IV hearing impairment in the left ear.  However, as the Veteran also had left ear puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 decibels or more, the utilization of Table VIa results in the higher numeral of VII.  Applying these results to Table VII, a 20 percent rating is warranted for bilateral hearing loss based on the October 2007 audiological examination results.  See 38 C.F.R. §§ 4.85, Diagnostic Code 6100. 

The January 2009 examination results documented a puretone threshold average of 88 for the right ear, and 83 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition scores were 86 percent for each ear.  Based on those results with the utilization of Table VI, the Veteran had level IV hearing impairment in the right ear and level IV hearing impairment in the left ear.  However, as the Veteran also had left ear puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 decibels or more, the utilization of Table VIa results in the higher numeral of VII.  Applying these results to Table VII, a 20 percent rating is warranted for bilateral hearing loss based on the January 2009 audiological examination results.  Id. 

The July 2013 examination results documented a puretone threshold average of 86 for the right ear, and 80 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition scores were 84 percent for each ear.  Based on those results with the utilization of Table VI, the Veteran had level IV hearing impairment in the right ear and level III hearing impairment in the left ear.  However, as the Veteran also had left ear puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 decibels or more, the utilization of Table VIa results in the higher numeral of VII.  Applying the results to Table VII, a noncompensable rating is warranted for bilateral hearing loss based on the July 2013 audiological examination results.  Id. 

Thus, in mechanically applying the rating criteria, the Veteran's hearing loss has not been disabling enough to warrant rating in excess of 20 percent throughout the rating period on appeal.  The rating criteria simply do not call for a rating in excess 20 percent for this level of hearing impairment at any point during the rating period on appeal.  Id.  

The Veteran is competent to report hearing difficulty as such comes to him through his senses, as in a September 2008 statement the Veteran reported he wears bilateral hearing aids and was virtually deaf in his right ear.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not shown to possess a recognized degree of medical or scientific knowledge to render him competent to provide a medical opinion as to whether the severity of his hearing loss meets the diagnostic criteria for a higher rating.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007).

The regulations provide that consideration of whether special monthly compensation (SMC) is warranted is required when evaluating any claim for impaired hearing.  38 C.F.R. § 4.85(g).  Certain levels of SMC may be awarded for deafness or for deafness in combination with other specified disabilities.  However, as the results from any of the VA examinations do not show that the Veteran is deaf in either ear, a special monthly compensation rating is not warranted.  Id.  

The above determinations are based upon consideration of applicable rating provisions.  The October 2007 VA audiological examiner stated the Veteran reported problems with understanding speech and that his current employer was concerned about his degree of hearing loss as he has difficulty communicating over the telephone, in meetings with groups of people, and when background noise was present as well as concerns regarding safety issues such as being able to hear warning alarms.  See Martinak, 21 Vet. App. at 455.  It was noted by the January 2009 VA audiological examiner the effect of the tinnitus and hearing loss on the Veteran's occupational functioning and activities of daily living was that he could not hear in noisy environments such as around the mechanical equipment at work and would not hear warning sounds, and he could not understand the public announcement system so his employer had to make accommodations for him and call him on a cell phone.  The January 2009 VA examination report also stated the Veteran's hearing loss caused him to isolate from people, that he experienced difficulty talking on the telephone, and had to utilize the closed caption feature on the television.  

The July 2013 VA audiological examiner stated that although the Veteran's hearing loss was significant, he reported it did not affect his ability to engage in substantially gainful employment as his employer was so happy with his work that they made adjustments for his hearing loss and he was able to excel in his job.  At the January 2009 VA examination, the Veteran reported he only stopped working due to chronic back problems.  The VA examiner stated the Veteran may have some communication difficulties due to his hearing loss but that the use of hearing aids should allow him to function in occupational and social situations.  Such effects do not take the Veteran's case outside the norm as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of his disability (impaired hearing) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Additionally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here, in a July 2009 application for benefits for TDIU the Veteran indicated his hearing loss and low back pain prevented him for engaging in substantially gainful employment; however, the Veteran did not specify a date on which he became too disabled to work.  A September 2009 rating decision granted entitlement to a TDIU effective December 12, 2008.  However, the claim for an increased rating for bilateral hearing loss was received by VA in June 2007, thus entitlement to a TDIU prior to December 12, 2008 is potentially applicable.  Nevertheless, the Veteran has not asserted, and the record does not indicate, that the Veteran was rendered unable to obtain and/or maintain substantially gainful employment prior to October 12, 2008 due to service-connected disability.  Indeed, the record reflects that the Veteran was employed during this period as a July 2009 employer record reflected the Veteran voluntarily quit in July 2009.  As such, a claim of entitlement to a TDIU prior to October 12, 2008 is not before the Board for appellate consideration.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that there is no basis for an evaluation in excess of 20 percent for bilateral hearing loss at any point during the rating period.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for bilateral hearing loss, the doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss is denied.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent VA examinations were conducted in July 2013 for his service connected degenerative disk and joint disease of the lumbar spine and cervical spine.  A July 2014 VA treatment record documented decreased range of flexion at the cervical spine; however, the July 2013 VA neck conditions examiner found no reduction as forward flexion ended at 45 degrees or greater.  The same July 2014 VA treatment record also stated the Veteran reported back pain due to helping unload cement blocks and that the pain was waking him up.  

The July 2013 VA back conditions examiner also noted flare-ups when the Veteran overused his back, stood, walked or sat too long; but found it was more likely than not that there would be limitations to functional ability during flare-ups or when the joint was used repeatedly over a period of time either from pain, weakness, fatigability or lack of coordination but that it was not feasible to predict in terms of degrees any additional range of motion loss and/or functional limitation due to pain on use or during flare-ups as any prediction would be mere speculation.  However, the VA examiner did not provide a rationale as to why it would be speculation to make such a determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Similarly, the July 2013 VA knee and lower leg examiner noted flare-ups with excessive walking, stooping or sitting in a car, or plane, and that a recent four hour plane trip resulted in a flare-up.  The July 2013 knee and lower leg examiner opined there was likely no discernable significant limit to functional ability of the Veteran's knees during flare-ups or when the joint was used repeatedly over a period of time from pain, weakness, fatigability, or lack of coordination due to pain, weakness or fatigability.  However, this opinion does not appear to consider the Veteran's lay statement regarding flare-ups, as described above.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, as the severity of the Veteran's lumbar and cervical disabilities may have worsened, and because the back conditions and knee and lower leg conditions examination reports did not adequately address flare-ups, new VA examinations for the Veteran's degenerative disk and joint disease of the lumbar spine and cervical spine and degenerative joint disease of the left knee, are warranted.

Finally, VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the VA Palo Alto Health Care System in January 2015.  Additionally, the July 2013 examination reports for neck conditions, back conditions, and knee and lower leg conditions indicated that CPRS (Computerized Patient Record System) records were reviewed but that such were not part of the Veteran's claims file.  Thus, on remand, VA treatment records, from the VA Palo Alto Health Care System, to include all associated outpatient clinics, since January 2015, as well as any CPRS records not already of record, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the from the VA Palo Alto Health Care System, to include all associated outpatient clinics, since January 2015, as well as any CPRS records not already of record, including as referenced in the July 2013 VA neck conditions, back conditions, and knee and lower leg conditions examination reports, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for VA examination(s) to determine the current severity of his service-connected degenerative disk and joint disease of the lumbar spine and cervical spine and degenerative joint disease of the left knee.  The claims folder must be provided to the examiner in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

For the Veteran's service-connected degenerative disk and joint disease of the lumbar spine and cervical spine and degenerative joint disease of the left knee, the examiner should comment on whether the Veteran has additional functional impairment, in degrees, above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use. 

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


